DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 2, 4 – 9, and 12 – 21 are pending in the request for continued examination filed on February 18th, 2022.
Drawings
The drawings filed on May 4th, 2018 have been entered and accepted.
Response to Arguments
Applicant's arguments filed January 18th, 2022 have been fully considered but they are not persuasive. The applicant argues that the prior art of record does not teach a plurality of laser diode elements arranged in a plurality of planes, the plurality of planes arranged in a specific spatial offset, however the examiner disagrees. The combination of Jones (US 2015/0165556) and McMurtry (US 2016/0136730), as McMurtry discloses a plurality of laser diode elements (ref. #153, ref. #144) arranged in a plurality of planes (Fig. 10), the plurality of planes arranged one above another in a specific spatial offset relative to one another (Fig. 10; Para. 55), wherein the plurality of planes comprises an upper (ref. #150) and a lower plane (ref. #151), wherein the specific spatial offset allows laser beams emitted by the corresponding portion of the plurality of laser diode elements in the upper plane to pass through a corresponding space defined between the laser diode elements of the lower plane (Fig. 10; Para. 55).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 2, 4 – 9, and 12 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 2015/0165556) in view of McMurtry (US 2016/0136730).
Regarding claim 1, Jones teaches an apparatus for the generative production of a three- dimensional object by successive, selective layer-by-layer solidification of construction material layers of a solidifiable construction material with a laser beam (Abstract), the apparatus comprising at least one device (ref. #101) for generating the laser beam for selective layer-by-layer solidification of individual construction material layers of a solidifiable construction material (Para. 15), wherein the device comprises a plurality of laser diode elements (ref. #109) arranged directly above the construction plane (Fig. 2), on which construction material layers which are to be or have been selectively solidified are formed (Para. 17), wherein the 
Yet in a similar field of endeavor, McMurtry teaches an additive manufacturing apparatus for building objects by layer-wise consolidation of material (Abstract). This apparatus comprises a mounting device (ref. #135) comprising a plurality of laser diode elements (ref. #153, ref. #144) arranged in a plurality of planes (Fig. 10), the plurality of planes arranged one above another in a specific spatial offset relative to one another (Fig. 10; Para. 55), wherein the plurality of planes comprises an upper (ref. #150) and a lower plane (ref. #151), wherein the specific spatial offset allows laser beams emitted by the corresponding portion of the plurality of laser diode elements in the upper plane to pass through a corresponding space defined between the laser diode elements of the lower plane (Fig. 10; Para. 55).
It would have been obvious to one of ordinary skill in the art to modify the invention taught by Jones, by including the mounting device comprising the plurality of laser diode elements arranged one laser diode element above another laser diode element in a plurality of planes, as taught by McMurtry. One would be motivated to make this modification to enable faster scanning by reducing the width of the scanning zones (McMurtry — Para. 55). 
Regarding claim 2, Jones in view of McMurtry teaches the invention disclosed in claim 1, as described above. Furthermore, Jones teaches the apparatus wherein respective ones of the plurality of contiguous columns extend orthogonally from corresponding ones of the plurality of contiguous rows (Fig. 4a).
Regarding claim 4, Jones in view of McMurtry teaches the invention disclosed in claim 1, as described above. Furthermore, McMurtry discloses the corresponding space between the plurality of diode elements in the lower plane comprises an opening (Fig. 10). 
Regarding claim 5, Jones in view of McMurtry teaches the invention disclosed in claim 1, as described above. Furthermore, Jones teaches the plurality of laser diode elements are configured for arrangement about an outer and/or inner contour of a three-dimensional object to be produced (Para. 5; Para. 21).
Regarding claim 6, Jones in view of McMurtry teaches the invention disclosed in claim 1, as described above. Furthermore, Jones teaches a laser diode element of the plurality of laser diode elements is variable in a parameter relating to the beam characteristics of the laser beam generated by the laser diode elements (Para. 21).
Regarding claim 7, Jones in view of McMurtry teaches the invention disclosed in claim 1, as described above. Furthermore, Jones teaches the plurality of laser diode elements are drivable individually, in groups or together for respectively generating a laser beam having specific beam characteristics (Para. 21 – 23).
Regarding claim 8, Jones in view of McMurtry teaches the invention disclosed in claim 1, as described above. Furthermore, Jones teaches a laser diode element of the plurality of laser diode elements generates a respective laser beam differing in at least one beam characteristic (Para. 21 – 23).
Regarding claim 9, Jones in view of McMurtry teaches the invention disclosed in claim 1, as described above. Furthermore, Jones teaches a first laser diode element is configured for generating a first laser beam for solidifying construction material layers to be solidified (Para. 21) and a second laser diode element is configured for generating a second laser beam for the thermal pretreatment of construction material layers to be solidified (Para. 23).
Regarding claim 12, Jones in view of McMurtry teaches the invention disclosed in claim 1, as described above. Furthermore, in view of McMurtry, it would have been obvious to one of ordinary skill in the art to specify that the plurality of laser diode elements are arranged relative to one another at predetermined arrangement positions of the mounting device (Fig. 10).
Regarding claim 13, Jones in view of McMurtry teaches the invention disclosed in claim 1, as described above. Furthermore, McMurtry discloses the mounting device can be movable supported in at least one degree of freedom of movement relative to the construction plane (Para. 7; Fig. 8; Fig. 9).  

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Jones and McMurtry as applied to claim 1 above, and further in view of El-Dasher (US 2014/0252687).
Regarding claim 14, Jones in view of McMurtry teaches the invention disclosed in claim 1, as described above. However, these references do not explicitly teach a mounting device that is not movably supported relative to the construction plane.
Yet, in a similar field of endeavor, El-Dasher discloses a system for forming a material on a substrate using a diode array generating an optical signal enough to melt a powdered material on a substrate (Abstract). Furthermore, El-Dasher discloses an apparatus with optical elements (diode array) on a mounting device (large diode bar, Para. 20), with no moving parts (Para. 21).
Based on this disclosure, it would have been obvious to a person having ordinary skill in the art at the time of the invention to limit the movement mounting device relative to the construction plane, as taught in El-Dasher. One would be motivated to set this limitation to include a plurality of laser elements.

Claims 15 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over Jones and McMurtry as applied to claim 1 above, and further in view of Burris (US 2014/0263209).
Regarding claim 15, Jones in view of McMurtry teaches the invention disclosed in claim 1, as described above. However, these references do not disclose the laser diode elements arranged movable on the mounting device.
Yet, in a similar field of endeavor, Burris discloses an apparatus (ref. #100) for the generative production of a three-dimensional object by successive, selective layer-by-layer solidification of construction material layers of a solidifiable construction material with at least one laser beam comprising at least one device for generating at least one laser beam for selective layer-by-layer solidification (Para. 19), wherein the device comprises a plurality of laser diode elements (ref. #141, ref. #142) arrangeable or arranged directly above the construction plane (ref. #112), in which construction material layers which are to be or have been selectively solidified are formed (Para. 142), configured for generating a plurality of laser beams directed directly onto the construction plane (Para. 17). Furthermore, Burris discloses at least one laser diode element (ref. # 141), is arranged on a mounting device (actuator, ref. #151; Fig. 2) in at least one degree of freedom of movement relative to the mounting device (Fig. 2).
 It would have been obvious to one of ordinary skill in the art at the time to modify the invention taught by Jones and McMurtry by designing the laser diode elements to be movable on the mounting device, as taught by Burris. One would be motivated to make this modification to maintain a stable system and efficiently direct the laser diode elements as needed.
Regarding claims 16 – 18, Jones in view of McMurtry teaches the invention disclosed in claim 1, as described above. However, these references do not disclose a coater device, a detection device or an evaluation device formed on a mounting device.
 Yet, Burris teaches a coater device (material dispenser, ret. #120) for forming a construction material layer to be solidified in the construction plane (Para. 32), a detection device for detecting the temperature of a construction material layer which is to be solidified (Para. 69) and an evaluation device for evaluating, optically, the surface quality of a construction material layer which is to be solidified (Para. 46, Para. 69).
 It would have been obvious to one of ordinary skill in the art to arrange these devices on a mounting device as a rearrangement of parts limitation. Rearrangements of parts is generally recognized as being within the level of ordinary skill in the art. Where the only difference between 
Regarding claim 19, Jones in view of McMurtry teaches the invention disclosed in claim 1, as described above. However, these references don’t disclose a plurality of mounting device segments. 
Yet, Burris discloses a mounting device (actuator, ref. #252) comprising a plurality of mounting device segments, wherein at least two mounting device segments (12a) are arranged movably in at least one degree of freedom of movement relative to the construction plane (build platform, ref. #112) (Para. 62). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the plurality of mounting device segments described in Burris, with the invention taught by Jones, for the purpose of regulating the process during operation. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 — 97 (2007) (see MPEP § 2143, A.).
Regarding claim 20, Jones in view of McMurtry teaches the invention disclosed in claim 1, as described above. However, these references do not teach the apparatus further comprising a simulation device as described in the instant claim.
Yet, Burris discloses a simulation device (processor) which is configured for simulating at least one object-related object parameter which is modifiable during the generative construction process of the three-dimensional object which is to be or has been generatively produced (Para. 29), and a control device (processor, ref. #190) which is configured for driving a plurality of laser diode elements in targeted manner for respectively generating a laser beam with specific beam characteristics based on the object- related object parameter simulated by the simulation device (Para. 68 – 69).

Regarding claim 21, Jones in view of McMurtry and Burris teaches the invention disclosed in claim 20, as described above. Furthermore, Burris discloses that the object-related object parameter is the temperature of the object which is to be or has been produced generatively which arises while carrying out a generative construction process (Para. 69) and a mechanical load in the three-dimensional object which is to be produced (Para. 68 – 69).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUKOREDE ESAN whose telephone number is (571)272-0116. The examiner can normally be reached 9:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to 





/O.E./Examiner, Art Unit 1741                                                                                                                                                                                                        


/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743